Criminal prosecutions on warrants charging (1) the defendant, Lida Mae Watkins, in three warrants with assaults and in another with resisting an officer; (2) the defendant, Celia Ann Purcell, with assault; (3) the defendant, James Edward Sturdivant, he being a man over eighteen years of age, with assault on a female; and (4) the defendant, Louvenia Wallace, with assault, all tried originally in the Municipal Court of the City of Winston-Salem and again de novo on appeal to the Superior Court of Forsyth County. In the Superior Court the seven cases were consolidated and tried together.
Verdict: Guilty as to each of the defendants.
Judgments: Lida Mae Watkins, 12 months imprisonment in three cases, 15 months in the other, and to be assigned to work — all sentences to run concurrently; Celia Ann Purcell, 12 months imprisonment and to be assigned to work; James Edward Sturdivant, 12 months on the roads and suspended sentence in a prior case ordered into effect; Louvenia Wallace, 30 days in jail.
From these judgments, the defendants appeal, assigning errors.
The facts of this record, in so far as they relate to alleged jury defect and bias, are practically identical with those appearing in S. v.Essie King, ante, 559, herewith decided. The conclusions there are controlling here. That case and this one are based on the rulings in theKoritz Case, ante, 552, herewith decided.
No error. *Page 561